Orders, Supreme Court, Bronx County (Alan Saks, J.), entered on or about January 2, 2001, which granted defendants-respondents’ respective motions for summary judgment, unanimously affirmed, without costs.
Although plaintiffs allege that the complained-of accident was attributable to a negligently designed parking lot, defendant Taylor’s Supermarket, in support of its summary judgment motion, demonstrated that the parking lot in question was, at the time of the accident, in compliance with all applicable statutes, rules and regulations, and with the standards promulgated by the American Society for Testing and Materials for concrete barriers, and the conclusory responding affidavit of plaintiff’s expert was insufficient to raise a triable issue as to negligence (see Detko v McDonald’s Rests., 198 AD2d 208 [1993]). Concur — Nardelli, J.P., Andrias, Saxe, Ellerin and Lerner, JJ.